Citation Nr: 1622972	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1965 to August 1968, and from November 1968 to November 1974.  He also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a June 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2015).

In this case, there is evidence that the Veteran has a diagnosis of major depressive disorder.  See, e.g., October 2012 VA Treatment Records.  Further, there is some evidence of in-service stressors.  The Veteran has reported several incidents that occurred while he was on active duty service.  See June 2015 Hearing Testimony.  He has also contended that his major depressive disorder is secondary to other service-connected disorders.  See January 2014 VA Form 9.

The Board notes that the Veteran had VA examinations in July 2011 and December 2012.  The July 2011 VA examiner did not review the Veteran's claims file and determined that the Veteran had no diagnosis of major depressive disorder.  Because he now has a diagnosis of major depressive disorder, the July 2011 VA examination is not adequate for rating purposes.  The December 2012 VA examiner determined that the major depressive disorder was less likely than not secondary to the Veteran's service-connected headaches.  The examiner did not, however, provide any assessment or rationale regarding direct service connection for the diagnosis of major depressive disorder.  Therefore, the December 2012 VA examination is also inadequate for rating purposes, in part.

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under the circumstances of this case, the Board finds that a remand is needed to obtain another VA examination to determine whether any diagnosed acquired psychiatric disorders, to include major depressive disorder, are related to his military service.  

Any outstanding, relevant treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  After receipt of any outstanding evidence, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders, to include major depressive disorder.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service.  The examiner should specifically address the Veteran's statements regarding his in-service stressors.  See June 2015 Hearing Testimony.

The Board notes that during the June 2015 hearing testimony, the Veteran testified that his in-service stressors included being involved in a galley fire; being the victim of a hazing incident; learning that his father was involved in a serious car accident; and having a cyst removed from his head.  

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




